DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020, 8/12/2021, 9/9/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because #6 in Figure 2 should be labeled as #16 according to the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 teaches “an adhesive that adheres the first acoustic matching layer to the piezoelectric element”. Looking at Figure 1, the adhesive is #3, the first acoustic matching layer is #5 and the piezoelectric element is #2. The adhesive layer adheres the first acoustic matching 
Dependent claims 2-10 are also rejected under 112(a).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukase US 20120060613.
As to claim 1, Fukase teaches “An ultrasonic sensor (Abstract) comprising: a piezoelectric element (Figure 4, #2); a first acoustic matching layer adhered to the piezoelectric element (Figure 4, #3); and an adhesive that adheres the first acoustic matching layer to the piezoelectric element ([0042]), wherein the first acoustic matching layer has an opening on a surface adhered to the piezoelectric element (Figure 4, #7 are incisions which run through #2 and #3 resulting in the opening on a surface adhered to the piezoelectric element, [0043]), and a void that communicates with the opening, and the adhesive is filled in the void ([0046]).”

As to claim 4, Fukase teaches “comprising a second acoustic matching layer adhered to the first acoustic matching layer with the adhesive wherein the void has an opening that communicates with the second acoustic matching layer ([0021] teaches multiple acoustic matching layers that do not touch the piezoelectric element, implying that these layers are located adjacent to the previous matching layer; [0042] teaches the use of an adhesive to bond layers together).”

As to claim 5, Fukase teaches “herein the first acoustic matching layer is at least partially resin ([0037]).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukase US 20120060613 in view of Betsusou JP 2002325297 (as seen in IDS)
(Abstract) comprising: wherein the first acoustic matching layer has an opening on a surface adhered to the flat plate (Figure 4, #7 are incisions which run through #2 and #3 resulting in the opening on a surface; [0043]), and a void that communicates with the opening, and the adhesive is filled in the void ([0046]).” Fukase does not teach a metal plate but teach a flexible board which supports the internal elements.
Betsusou teaches “a metal member having a flat plate ([0003]; #46); a piezoelectric element bonded to a first surface of the flat plate (Figure 3, #45 is bonded to the first surface of #46); a first acoustic matching layer adhered to a second surface of the flat plate; and an adhesive that adheres the first acoustic matching layer to the flat plate (Figure 3, #41 is adhered to the second surface of #46 via adhesive #47).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Betsusou with Fukase. Utilizing a metal case to protect and contain sensing elements is known in the art. This protects the elements from damage. Utilizing the acoustic matching layer in the second surface allows the probe to accurately transmit and receive signals while the metal case protects the piezoelectric elements. 

As to claims 6 and 14, Betsusou teaches “wherein the first acoustic matching layer is at least partially an inorganic substance or a metal ([0014]).”

As to claims 8 and 16, Betsusou teaches “wherein the void is at least partially obtained by molding powder ([0023]).”

([0004] teaches the criticality and desired density. Therefore it would have been obvious to one of ordinary skill in the art to have altered the materials and sizes to achieve the optimal density for performance. These changes only involve routine skill in the art).”

As to claims 10 and 18, Betsusou teaches “wherein the adhesive is filled in the void in a liquid state and then cured to bond ([0023] and [0024]).”

As to claim 11, Fukase teaches “wherein an area of the opening on the surface (Figure 4, #7 are incisions which run through #2 and #3 resulting in the opening on a surface; [0043]).” Fukase does not explicitly teach “is smaller than or equal to a sectional area of the void.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to change the dimensions of known elements in order to optimize the performance of the device. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

As to claim 12, Fukase teaches “comprising a second acoustic matching layer adhered to the first acoustic matching layer with the adhesive wherein the void has an opening that communicates with the second acoustic matching layer ([0021] teaches multiple acoustic matching layers that do not touch the piezoelectric element, implying that these layers are located adjacent to the previous matching layer; [0042] teaches the use of an adhesive to bond layers together).”

As to claim 13, Fukase teaches “herein the first acoustic matching layer is at least partially resin ([0037]).”

As to claim 15, Fukase teaches “wherein the void at least partially has a substantially cylindrical shape (Figure 4, #7 is the void and appears to be cylindrical. Nonetheless, it would have been obvious to one of ordinary skill in the art before the filing of the invention to change the shape of known elements in order to optimize the performance of the device. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)).”

Claims 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukase US 20120060613.
As to claims 3, Fukase teaches “wherein an area of the opening on the surface (Figure 4, #7 are incisions which run through #2 and #3 resulting in the opening on a surface; [0043]).” Fukase does not explicitly teach “is smaller than or equal to a sectional area of the void.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to change the dimensions of known elements in order to optimize the performance of the device. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

	As to claim 7, Fukase teaches “wherein the void at least partially has a substantially cylindrical shape (Figure 4, #7 is the void and appears to be cylindrical. Nonetheless, it would have been obvious to one of ordinary skill in the art before the filing of the invention to change the shape of known elements in order to optimize the performance of the device. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863